DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on February 20, 2022.  In virtue of this amendment, claims 1-16 are now pending in the instant application.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A driver … comprising … “wherein the controller is further configured to select the one of lookup tables, and search at least one of a plurality of efficiency values and a plurality of power factor values in the one of lookup table, and the plurality of efficiency values and the plurality of power factor values are measured by a standard apparatus in advance”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-7 are allowed as being dependent on claim 1).
An operating method of a driver, comprising … “measuring efficiency values and power factor values, wherein selecting the first lookup table in the plurality of lookup tables comprises selecting one of the lookup tables as the first lookup table; and searching in the first lookup table to generate the at least one power value comprises: searching at least one of the efficiency values and the power factor values in the first lookup table”, in combination with the remaining claimed limitations as claimed in independent claim 8 (claims 9-11 are allowed as being dependent on claim 8).
wherein the controller is further configured to select the one of lookup tables, and search at least one of a plurality of efficiency values and a plurality of power factor values in the one of lookup table, and the plurality of efficiency values and the plurality of power factor values are measured by a standard apparatus in advance”, in combination with the remaining claimed limitations as claimed in independent claim 12 (claims 13-16 are allowed as being dependent on claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Radermacher et al. – US 2015/0208479
Prior art Crawford et al. – US 2011/0085576
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 24, 2022